Citation Nr: 1802279	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  14-06 916A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1969 to March 1972. 
This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C. § 5103A(a) (2012); 38 C.F.R. § 3.159 (2017).

In the March 2014 VA Form 9 (substantive appeal), the Veteran reported that "[a]ll [his] records of medical treatment are at Lebanon VA Medical Center (VAMC)."  Review of the record shows the most recent VA treatment records from the Lebanon VAMC in Lebanon, Pennsylvania relevant to this claim is dated in March 2013.  In light of the notice of outstanding potentially relevant VA treatment records, additional development is needed to properly adjudicate the appeal.  See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3) (2017)).

Additionally, during the course of the appeal, the Veteran's service-connected diabetes mellitus, type II, with erectile dysfunction was addressed in April 2012 and April 2013 VA examinations for diabetes mellitus and male reproductive system conditions.  Review of the most recent VA examination report for diabetes mellitus reveals no findings of required regulation of activities, hospitalizations for episodes of ketoacidosis or hypoglycemic reactions, or functional impact on his ability to work.  Since the April 2013 VA DBQ examinations, a VA treating physician summarized the Veteran's onset and treatment for diabetes mellitus.  Specifically, it was noted the Veteran's current medications generally means a minimum of three injections per day, he is on a restricted diet, and encouraged to regularly exercise.  The Veteran reported in the November 2013 notice of disagreement that his diabetes is getting worse.  He also reported in the March 2014 substantive appeal that he was treated for diabetic shock on February 20, 2014 at the Lebanon VA emergency room, his prescribed level of insulin has increased, and his erectile dysfunction is really bad.  Moreover, in a February 2014 VA rating decision the AOJ granted entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, which includes his diabetes mellitus, type II, with erectile dysfunction.  In light of these findings, an additional examination is needed to properly adjudicate the service-connected diabetes mellitus, type II, with erectile dysfunction.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all outstanding VA treatment records that have not already been associated with the claims file dated since March 2013, to include those dated on February 20, 2014 from the Lebanon VAMC Emergency Room in Lebanon, Pennsylvania that the Veteran specifically identified in the March 2014 VA Form 9.  If no records are available, the claims folder must indicate this fact and the Veteran must be notified.

2.  Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of his diabetes mellitus, type II, with erectile dysfunction.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner must provide all findings, along with a complete rationale for any opinions provided.

3.  Then, the AOJ should review the record, to include the examination report, to ensure that the requested information was provided.  If the report is deficient in any manner, the AOJ must implement corrective procedures.

4.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

